Citation Nr: 1122961	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  10-15 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, S.G.


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel
INTRODUCTION

The Veteran had active duty service from September 1964 to March 1965 and June 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in North Little Rock, Arkansas.  The Veteran was afforded a February 2011 Board videoconference hearing before the undersigned.  The hearing transcript is associated with the record.

Following the Board videoconference hearing, the Veteran submitted additional evidence for consideration by the Board in the first instance.  These items are accompanied by a waiver of review by the agency of original jurisdiction.  38 C.F.R. § 20.1304(c).  


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss is the result of in-service noise exposure.

2.  The Veteran's current tinnitus is the result of in-service noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.303(b), 3.307, 3.309, 3.385 (2010).

2.  The criteria for service connection for tinnitus are met. 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.303(b).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

As the Board is granting the claims for service connection, the claims are substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Laws and regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases and disorders, including sensorineural hearing loss (as a disease of the central nervous system), will be presumed if manifested to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidence

The Veteran's service treatment records do not include reports of treatment for, or complaints of, hearing loss or tinnitus.  The July 1969 separation examination report reflects that an audiogram was taken that reflected normal hearing.  The Veteran remained in service for another four months.  

The Veteran reports that he had frequent noise exposure during service from artillery fire.  The Veteran's DD 214 lists his military occupational specialty as a gunner and reflects assignment to an infantry brigade.  He served in Vietnam.  He also testified that his military noise exposure was much louder than any noise exposure from post service recreational and occupational activities.   

The first medical record of audiological treatment was in January 2005.  At that time, VA treatment records showed that the Veteran reported a gradual decrease in hearing acuity over "several years" and current tinnitus.  He affirmed having military and occupational noise exposure.  An audiogram was taken.  The examiner determined that the Veteran had mild sloping to severe sensorineural hearing loss in both ears.  However, he did not meet the criteria for hearing aids.  He was advised to use hearing protection and inform his primary care provider of any hearing changes.     

The Veteran returned to the VA audiology clinic in December 2008 upon complaints of increasing hearing loss and intermittent tinnitus.  A clinical examination was conducted.  The audiologist recommended hearing aids for both ears.  He received the hearing aids in February 2009.  

The Veteran was afforded a VA audiology examination in July 2009.  He reported intermittent tinnitus, but could not recall when it began.  Currently, his hearing impairment made conversation difficult.  He reported military noise exposure from artillery and small arms fire.  He also reported post service recreational and occupational noise exposure.  An audiogram and speech recognition testing was taken.  Based on these results, the audiologist diagnosed mild to severe sensorineural hearing loss at 500-8000 hertz in both ears.  She opined that it was less likely related to service as his hearing was normal at separation.  

In his October 2009 notice of disagreement, the Veteran asserted that a continuity of symptomatology was present.  He explained that he did not report hearing loss or tinnitus at separation because it would likely delay separation.  The Veteran also reported in his substantive appeal that the noise caused by artillery fire was the loudest noise he had ever experienced.  

The Veteran presented testimony at a February 2011 Board videoconference hearing.  He described frequent noise exposure from artillery training.  He reported that he participated in numerous artillery drills without any type of hearing protection.  The Veteran recalled that he did not receive a hearing examination at separation and did not mention hearing loss to the Army physician.  The Veteran's representative also noted that the separation examination took place approximately four months prior to the actual separation.  

In March 2011, the Veteran submitted statements from a longtime friend and his brother.  Both recalled that the Veteran had hearing problems when he returned home from service.  The Veteran also submitted a statement from his private physician, Dr. A.B.  He stated that he believed military noise exposure was most likely responsible for the Veteran's hearing loss.  

Analysis

The Veteran's reports of military noise exposure are credible and consistent with the circumstances of his service as a gunner.  38 U.S.C.A. § 1154(a), (b) (West 2002).  Hence, an in-service injury is demonstrated.

Audiology testing has demonstrated a current bilateral ear hearing disability as defined by VA and the continuing presence of tinnitus.  38 C.F.R. § 3.385.  The Veteran has provided competent and credible reports of current tinnitus.  The remaining question is whether there is a nexus between military noise exposure and current bilateral hearing loss and tinnitus.  

The Board must weigh all lay and medical evidence of record.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The Veteran asserts that he has had a continuity of symptomatology consisting of bilateral hearing loss and tinnitus.  38 C.F.R. § 3.303(b).  He is competent to report such symptoms as they are readily capable of lay observation.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Veteran contends that hearing loss and tinnitus were present towards the end of his service.  See October 2009 Notice of Disagreement and February 2011 Travel Board testimony.  While there is a medical opinion against the claim, that opinion was based on the fact that the separation examination was normal, and as the Veteran's representative has pointed out, he remained in service for another four months after that examination.  There is no contemporaneous clinical evidence that contradicts the Veteran's reports of symptoms in the latter part of his service.  

The VA audiologist did not elaborate or cite any scientific studies to support her conclusion.  Similarly, Dr. A.B. did not provide an explanation for his conclusions.  With no discussion of the scientific rationales used to reach these conclusions, the Board deems them to have little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

There is also the treatment record reporting that the Veteran was unsure when he started to experience tinnitus, but that report is weighed against his other reports during treatment, his testimony and the statements by his brother and long time friend.  

The Board finds the evidence to be in relative equipoise and resolving the benefit of the doubt in favor of the Veteran, the claims are granted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


